United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 18, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-41080
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SANDRO MEDINA-TENIENTE,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. B-03-CR-357-ALL
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Sandro Medina-Teniente pleaded guilty to being found

unlawfully present in the United States after deportation, in

violation of 8 U.S.C. § 1326(a).    He argues that the special

condition of supervised release that prohibits him from

possessing a “dangerous weapon,” which is contained in the

written judgment, conflicts with the district court’s oral

pronouncement of sentence and must be deleted.    His argument is

foreclosed by this court’s opinion in United States v.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-41080
                               -2-

Torres-Aguilar, 352 F.3d 394, 937-38 (5th Cir. 2003).   The

judgment of the district court is AFFIRMED.

     The Government has moved for a summary affirmance in lieu of

filing an appellee’s brief.   In its motion, the Government asks

that an appellee’s brief not be required.   The motion is GRANTED.

     AFFIRMED; MOTION GRANTED.